Name: Commission Delegated Regulation (EU) 2015/2170 of 24 November 2015 amending Directive 2014/24/EU of the European Parliament and of the Council in respect of the application thresholds for the procedures for the award of contracts (Text with EEA relevance)
 Type: Delegated Regulation
 Subject Matter: trade policy;  European construction
 Date Published: nan

 25.11.2015 EN Official Journal of the European Union L 307/5 COMMISSION DELEGATED REGULATION (EU) 2015/2170 of 24 November 2015 amending Directive 2014/24/EU of the European Parliament and of the Council in respect of the application thresholds for the procedures for the award of contracts (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2014/24/EU of the European Parliament and of the Council of 26 February 2014 on public procurement and repealing Directive 2004/18/EC (1) and in particular Article 6 thereof, Whereas: (1) By Decision 94/800/EC (2) the Council concluded the Agreement on Government Procurement (the Agreement) (3). The Agreement should be applied to any procurement contract with a value that reaches or exceeds the amounts (thresholds) set in the Agreement and expressed as special drawing rights. (2) One of the objectives of Directive 2014/24/EU is to allow the contracting authorities which apply that Directive to comply at the same time with the obligations laid down in the Agreement. To achieve that, the thresholds laid down by that Directive for public contracts which are also covered by the Agreement should be aligned in order to ensure that they correspond to the euro equivalents, rounded down to the nearest thousand, of the thresholds set out in the Agreement. (3) For reasons of coherence, it is appropriate to align also the thresholds in Directive 2014/24/EU which are not covered by the Agreement. Directive 2014/24/EU should therefore be amended accordingly. (4) As the calculation of the revised thresholds is required to be made on the basis of an average value of the euro for a certain period terminating on 31 August and the revised thresholds are to be published in the Official Journal of the European Union at the beginning of November, the urgency procedure should be applied when adopting this Regulation, HAS ADOPTED THIS REGULATION: Article 1 Directive 2014/24/EU is amended as follows: (1) Article 4 is amended as follows: (a) in point (a), the amount EUR 5 186 000 is replaced by EUR 5 225 000; (b) in point (b), the amount EUR 134 000 is replaced by EUR 135 000; (c) in point (c), the amount EUR 207 000 is replaced by EUR 209 000; (2) the first paragraph of Article 13 is amended as follows: (a) in point (a), the amount EUR 5 186 000 is replaced by EUR 5 225 000; (b) in point (b), the amount EUR 207 000 is replaced by EUR 209 000. Article 2 This Regulation shall enter into force on 1 January 2016. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 November 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 94, 28.3.2014, p. 65. (2) Council Decision 94/800/EC of 22 December 1994 concerning the conclusion on behalf of the European Community, as regards matters within its competence, of the agreements reached in the Uruguay Round multilateral negotiations (1986-1994) (OJ L 336, 23.12.1994, p. 1). (3) The Agreement is a plurilateral agreement within the framework of the World Trade Organisation. The aim of the Agreement is to mutually open government procurement markets among its parties.